                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO.: 2:19-cr-00014-KS-MTP

GLENN DOYLE BEACH, JR.

                                              ORDER

       The joint motion for presentence payment toward restitution is granted. Pursuant to 18

U.S.C. §§ 3663A-3664, the United States Government and the United States Probation Office

submit that restitution owed to the victims in this case will be in excess of fifty-million dollars.

       The Defendant Glenn Doyle Beach, Jr. is ordered to submit payment by cashier’s check

or money order payable to the Clerk of the Court with case number 2:19-cr-00014-KS-MTP

noted on each payment mailed to: Clerk, U.S. District Court, 501 E. Court St., Suite 2.500,

Jackson, Mississippi 39201.

       Pursuant to 28 U.S.C. § 2041, the Clerk of Court is authorized to accept and hold such

funds on behalf of the defendant until time of sentencing. Further, pursuant to 28 U.S.C. § 2042,

upon the entry of a criminal judgment, the Clerk of Court is to withdraw and apply the deposited

funds to the criminal financial obligations imposed against the defendant.

       SO ORDERED this the ___5th___ day of June, 2019.



                                                       ___s/Keith Starrett_________________
                                                       HONORABLE KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE
